DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 8/6/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-14, 16, 19, 21-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ino et al (US 20070134179).

Regarding Claim 1, Ino teaches an optical device (abstract; fig. 1), comprising: 

a colored reflector layer having a first surface, a second surface opposite the first surface; and a third surface (fig. 1, 21, 22, 31); wherein the colored reflector laver includes copper, bronze, a colored non-metal or a colored compound of a metal that has been chemically converted (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a 
(Note: the term of “that has been chemically converted” is of a product-by-process claim (colored metal/making process) and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

a selective light modulator layer on the first surface of the colored reflector layer (fig. 1, 32; ¶[0082], line 1-9, coating layer 22 is formed on scaly glass flakes 21 of a base material; 32 is a pigment); 

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof, and particles dispersed in the host material (¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of 
	
wherein the particles include colorants, color shifting particles, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, and mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; ¶[0050], line 1-15, iron oxide; iron black; titanium yellow; zinc-iron brown; titanium cobalt green; copper-iron black; barium sulfate; carbon black);

wherein the colored reflector layer is a first color and the selective light modulator layer is a second color different from the first color (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-

Regarding Claim 4, Ino teaches the optical device of claim 1, wherein the metals that are chemically converted into a colored compound include aluminum, zinc, iron, bronzes, manganese, titanium, zirconium, vanadium, niobium, chromium, molybdenum, nickel, tungsten, tin, indium, bismuth, alloys of any of these metals, or stainless steel (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0046], line 1-7, In order to impart or improve chemicals-resistance, especially alkali-resistance of the scaly glass flakes used in the present invention wherein a coating layer may be formed on its surface, the most upper surface may be coated with zirconium oxide, aluminum oxide; ¶[0097], line 1-7, scattering in white was observed when using a silver-coated aluminum as a base material for bright pigments;  ¶[0107], line 1-4, a commercially available aluminum powder was used in place of the silver-coated scaly glass flakes).
(Note: the term of “that are chemically converted” is of a product-by-process claim (colored metal/making process) and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 

Regarding Claim 7, Ino teaches the optical device of claim 1, wherein the colored reflector layer does not include aluminum or a white-colored material (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0038], line 1-11, The said scaly glass flakes can reflect the light well because of its smooth surface).

Regarding Claim 10, Ino teaches the optical device of claim 1, wherein the selective light modulator layer is a first selective light modulator layer; and further including a second selective light modulator layer external to the second surface of the colored reflector layer (fig. 1, 32 on top and bottom of 21).

Regarding Claim 11, Ino teaches a method of making an optical device (abstract; fig. 1), comprising: 

depositing a colored reflector layer on a substrate (fig. 1, 21, 22, 31), wherein the colored reflector layer includes a copper, bronze, colored non-metal, or a colored compound of a metal that has been chemically converted (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass 

depositing a selective light modulator layer onto the colored reflector layer using a liquid coating process (fig. 1, 32; ¶[0061], line 1-8, The silica-based coating film can be easily applied on the surface of granular scaly glass flakes by, for example, the sol-gel method; ¶[0068], line 1-9, coating solution, water);

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof and particles dispersed in the host material (¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of 

wherein the particles include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; ¶[0050], line 1-15, iron oxide; iron black; titanium yellow; zinc-iron brown; titanium cobalt green; copper-iron black; barium sulfate; carbon black).

Regarding Claim 12, Ino teaches the method of claim 11, wherein the selective light modulator layer is a first selective light modulator layer, and further comprising depositing a second selective light modulator layer between the substrate and the colored reflector layer (fig. 1, 32 on top and bottom of 21; ¶[0120], line 1-4, The colored pigments of the present invention can be applied in various fields for coating materials, resin compositions, inks, cosmetics, artificial marble products, coated papers, or the like; --the artificial marble products and coated papers can be of substrates).



Regarding Claim 14, Ino teaches the method of claim 11, wherein the colored reflector layer improves a color attribute of the selective light modulator layer (¶[0026], line 1-10, a clear color with high chroma can be obtained in the present invention).

Regarding Claim 16, Ino teaches the method of claim 11, wherein the colored reflector layer is deposited using a physical vapor deposition process (¶[0041], line 1-4, There is no particular limitation on the method for coating scaly glass flakes with a metal oxide, and the known methods such as spattering method, sol-gel method, CVD method and LPD method can be used; ---PVD (physical vapor deposition) like CVD is well known in the art, it is obvious  that PVD can be used for the colored reflector layer).

Regarding Claim 19, Ino teaches the method of claim 11, wherein the metals that are chemically converted into a colored compound include aluminum or stainless steel (¶[0046], line 1-7, In order to impart or improve chemicals-resistance, especially alkali-resistance of the scaly glass flakes used in the present invention wherein a coating layer may be formed on its surface, the most upper surface may be coated with zirconium oxide, aluminum oxide; ¶[0097], line 1-7, scattering in white was observed when using a silver-coated aluminum as a base material for bright pigments;  ¶[0107], line 1-4, a commercially available aluminum powder was used in place of the silver-

Regarding Claim 21, Ino teaches an optical device (abstract; fig. 1), comprising: 

a colored reflector layer having a first surface, a second surface opposite the first surface; and a third surface (fig. 1, 21); wherein the colored reflector laver includes copper, bronze, a colored non-metal or a colored compound of a metal that has been chemically converted (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- colored non-metal; an alloy thereof-- a colored compound of a metal; ¶[0038], line 1-11, The said scaly glass flakes can reflect the light well because of its smooth surface); and 
(Note: the term of “that has been chemically converted” is of a product-by-process claim (colored metal/making process) and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 

a selective light modulator layer on the first surface of the colored reflector layer (fig. 1, 32; ¶[0082], line 1-9, coating layer 22 is formed on scaly glass flakes 21 of a base material; 32 is a pigment);

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof and particles dispersed in the host material (¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of the silica-based coating film containing a pigment; the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound; ¶[0067], line 1-7, organosilica compounds, these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5);

wherein the particles include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the 

wherein the colored reflector layer is a first color and the selective light modulator layer is a second color the same as the first color (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-iron black; barium sulfate; carbon black).

Regarding Claim 22, Ino teaches the optical device of claim 1, wherein the colored non-metals include metal oxides, sulfides, chlorides, fluorides titanates, zirconates, rare earth-doped CaF2, transition metal- doped SrTiO3 and CaTiO3, iron or sulfur-doped sodalite, or metal coordination complexes (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one 

Regarding Claim 24, Ino teaches the optical device of claim 21, wherein the colored reflector layer is red and the selective light modulator layer is red (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-iron black; barium sulfate; carbon black).

Regarding Claim 25, Ino teaches the optical device of claim 1, wherein the colored reflector layer is red and the selective light modulator layer is blue (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide, -- iron oxide- red color; ¶[0050], line 1-15, such pigments include; cobalt blue (C.I.GN. Pigment Blue 28); ultramarine blue (C.I.GN. Pigment Blue 29); ferrocyan (C.I.GN. Pigment Blue 27)).

Regarding Claim 26, Ino teaches the optical device of claim 1, wherein the organic polymer includes polyesters, polyolefins, polycarbonates, polyamides, polyimides, polyurethanes, acrylics, acrylates, polyvinylesters, polyethers, polythiols, fluorocarbons, epoxies, polyurethanes, melamine formaldehyde, urea formaldehyde, phenol formaldehyde, epoxies, vinyls, or styrenes (¶[0088], line 1-8, acryl resin; ¶[0108], line 1-9, acryl resin).

Regarding Claim 27, Ino teaches the optical device of claim 1, wherein the inorganic polymer includes titanates, zirconates, aluminates, silicates, phosphazanes, polyborazylenes, or polythiazyls (¶[0061], line 1-8, the pigment is contained in a silica-based coating film; Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-9, Production method of the silica-based coating film containing a pigment may be performed by dispersing a base material in a coating solution containing an organometal compound ( containing an organosilica compound capable of undergoing hydrolysis/polycondensation) and a pigment, followed by hydrolysis/polycondensation of said organometal compound, so that the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound only; -- silica, organosilica compound comprising silicates).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 20070134179) in the view of Kelsey et al (US 8916265).

Regarding Claim 6, Ino discloses as set forth above but do not specifically disclose that the optical device of claim 1, wherein the colored non-metals include polyacetylene and organic materials.

However, Kelsey teaches a selectively reflective construct (abstract; fig. 1), wherein the colored non-metals include polyacetylene and organic materials (col. 6, line 17-45, selectively reflective construct (10) comprises a second component comprising thermally reflective layer (30); comprise metals including, but not limited to Ag, Cu, Au, Ni, Sn, Al, and Cr. Additionally, low emissivity components may comprise non-metal materials…; Non-metal materials which may be suitable for use in the low emissivity component include indium-tin oxide, carbon nanotubes, polypyrol, polyacetylene, polythiophene, polyfluorene, and polyaniline).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino by the selectively reflective construct of Kelsey for the purpose to control reflectance and transmission of light (col.1, line 11-14).

Regarding Claim 20, Ino discloses as set forth above but do not specifically disclose that the method of claim 11, wherein the colored reflector layer includes a colored non-metal including polyacetylene and organic materials.



Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino by the selectively reflective construct of Kelsey for the purpose to control reflectance and transmission of light (col.1, line 11-14).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 20070134179) in the view of Seydel et al (US 20170368866).

Regarding Claim 23, Ino discloses as set forth above but does not specifically disclose that the optical device of claim 1, wherein at least two surfaces of the colored reflector layer are open to air.



Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino by the article of Seydel for the purpose of a strong color and high flop (¶[0001], line 1-7).

Response to Arguments
Applicant's arguments on pages 8-13, filed on 08/06/2021, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) The Examiner indicated that Fig. 1, element 21 is allegedly equivalent to the recited colored reflector layer. !no discloses that element 21 is directed to the "scaly glass flakes". Ino, paragraph [0029]. Ino discloses that scaly glass flakes "are transparent". Id., [0026] and [0036]. A person of ordinary skill in the art would understand that element 21, i.e., the scaly glass flakes, are not equivalent to a colored reflector layer because they are transparent, do not reflect light, and are not colored.
(B) lno does not teach or suggest wherein the colored reflector layer includes copper, bronze, a colored non-metal, or a colored compound of a metal that has been chemically converted, as recited in independent claims 1 , 11, and 21.

(D) With regard to claim 7, the Examiner again refers to paragraph [0036], lines 1-11, which includes a list of meals. Claim 7 is directed to the colored reflector layer that does not include aluminum or a white-colored material. However, paragraph [0036] lists several metals all equally suitable according to Ino, but with preference to a metal oxide, namely titanium oxide, which is a white-colored material. Ino does not teach or suggest this claim element and actually teaches away from the claimed invention.
(E) With regard to claim 14, Ino does not teach claimed term.
(F) With regard to claim 19, neither of cited paragraphs are a teaching or suggestion that the metal that is to be chemically converted into the colored compound is aluminum or stainless steel.

In response to applicant's argument(s):
(A), However, Ino teaches an optical device, comprising: a colored reflector layer (fig. 1, 21, 22, 31) and a selective light modulator layer (fig. 1, 32). Ino teaches in ¶[0038], line 1-11 that “The said scaly glass flakes can reflect the light well because of its smooth surface”. Ino also teaches in ¶[0036], line 1-16 that “base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide”; at 

(B), Ino teaches in ¶[0036], line 1-16 that “base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide”; ----the metal oxide (iron oxide) is of a colored non-metal; an alloy thereof is of a colored compound of a metal and alloy making process comprises chemical processes. Hence, Ino teaches claimed term of “wherein the colored reflector layer includes copper, bronze, a colored non-metal, or a colored compound of a metal that has been chemically converted”.

(C), claim 4 depends claim1 which is a device claim. Ino teaches in ¶[0036], line 1-16, ¶[0046], line 1-7 and ¶[0107], line 1-4 that titanium, zirconium and aluminum. The term of “that are chemically converted” is of a product-by-process claim (colored metal/making process) and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 

(D), Ino teaches in ¶[0036], line 1-16 that “base material, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; scaly glass flakes are coated with a metal oxide; The metal oxide can be preferably at least one metal oxide selected from the group consisting of titanium oxide, iron oxide and zirconium oxide”;--- at least, colors of gold and cobalt and color of iron oxide are not white-colored.

(E), Ino teaches in ¶[0026], line 1-10  that wherein the colored reflector layer improves a color attribute of the selective light modulator layer (see ¶[0026], line 1-10, a clear color with high chroma can be obtained in the present invention).

(F), Ino teaches in ¶[0046], line 1-7, that the scaly glass flakes are coated with zirconium oxide, aluminum oxide; in ¶[0097], line 1-7, that a silver-coated aluminum is used as a base material. And the coating processes comprise chemical processes (see ¶[0041], line 1-5, method for coating scaly glass flakes, CVD method).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872